                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA


     fD                                        INFORMATION

DESIGNATION FOR..\1 to be used by counsel to indicate the category of the case for the.;,!;!rpose
assi ment to a propriate calendar.                                                        ~ ~
Address of Plaintiff:  615 Chestnut Street, Suite 125.!).,J>hiladeJphia, PA 19106-4_4 76_

Post Office:    Continem:al                                   County:   Philadelphia

City and State of Defendant:       Philadelphia, PA

County:      NIA                                              Register number: "SIA

Place of accident, incident, or transaction:        EASTERN DISTRICT OF PE_NNSYL VANIA

Post Office: NIA                                    County:      NIA

RELATED CASE, lF ANY:

Criminal cases are deemed related when the answer to the following question is "yes".

          Does this case involve a defendant or defendants alleged to have participated in the same action
          or transaction, or in the same series of acts or transactions, constituting an offense or offenses?

YES/NO:        YES                 Case Number:       19-CR-356              Judge:    Diamond

CRIMINAL:        (Criminal Category - FOR USE BY U.S. ATTOR.t"l"EY o;-,,;L Y)
1.    ()         Antitrust
2.    ()         Income Tax and other Tax Prosecutions
3.    ()         Commercial Mail Fraud
4.        0      Controlled Substances
5.        0      Violations of 18 U.S.C. Chapters 95 and 96 (Sections 1951-55 and 1961-68) and Mail
                 Fraud other than commercial
6.        (X)    General Criminal
          (U.S. ATTORNEY WILL PLEASE DESIGNATE PARTICULAR CRIME AND STATUTE
          CHARGED TO BE VIOLA TED AND STATE ANY PREVIOUS CRIMINAL NUMBER FOR
          SPEEDY TRIAL ACT TRACKP.-,;G PURPOSES)

          18 U.S.C. § 1347 (health care fraud - 1 count)
          Notice of Forfeiture



DATE: January 7, 202Q




File No. 2019R00996
U.S. v. SUNJE PEARLMAN
